Citation Nr: 1528217	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-15 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative osteoarthritis of the thoracolumbar spine, L1-3.

2.  Entitlement to a rating in excess of 10 percent prior to March 13, 2013 and 20 percent from that date for multilevel degenerative disc disease of the cervical spine.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to October 1956.

These matters arise before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to TDIU in an August 2006 rating decision and from the RO in Oakland, California, which denied increased ratings for thoracolumbar and cervical spine disabilities in a June 2007 rating decision.  Jurisdiction of the claims file resides with the Houston, Texas RO.  An interim (August 2013) rating decision increased the rating for the multilevel degenerative disc disease of the cervical spine to 20 percent, effective March 13, 2013.  As the increase is not to the schedular maximum, and because the Veteran has not expressed satisfaction with the rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.

Review of the record shows that the medical evidence is incomplete.  Communications from the Veteran, including a March 2015 letter, note that he is in receipt of ongoing treatment for his back disabilities at Mather VA hospital, including during the summer of 2014.  The most recent VA treatment records available for review are dated in July 2010.  Updated records of any VA and/or private treatment he may have received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

A remand is also required to obtain a new VA examination.  The most recent VA examinations to assess the Veteran's spine disabilities were in March 2013.  In the March 2015 letter, the Veteran indicated that his back disabilities have become worse and he needs "to have a fusion procedure done."  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Notably, a May 2015 letter from the Veteran's attorney advises that the March 2013 examinations (DBQ (Disability Benefits Questionnaire)) performed in Mexico are inadequate for rating purposes because "the veteran himself filled out (at least in part)" the examination questionnaires and they contain internal inconsistensies as to his back disabilities (state he is unable to perform range of motion testing but continue to provide responses to range of motion questions).  The Veteran's attorney further states the Veteran "regularly travels to California" from Mexico and he would be glad to assist VA in scheduling the Veteran for the necessary examination.  

The Veteran currently does not meet the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If, on remand, the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his back disabilities since March 2006, one year prior to the date of his claims for increase, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified; and specifically obtain updated records from Mather VA Medical Center, including since March 2006.  

2.  After completion of the foregoing and with the assistance of the Veteran's attorney, schedule the Veteran for an appropriate VA examination to be accomplished during his presence in California (or any other location in the United States) to evaluate the current severity of his thoracolumbar and cervical spine disabilities.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the thoracolumbar and cervical spine disabilities.  The appropriate DBQ should be completed for this purpose, if possible. 

b)  The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (degenerative osteoarthritis of the thoracolumbar spine, L1-3, rated 40 percent and multilevel degenerative disc disease of the cervical spine rated 10 percent prior to March 13, 2013 and 20 percent from that date).

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

3.  After completing the above action, readjudicate the Veteran's increased rating and TDIU claims.  

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

